541 So.2d 614 (1989)
Andrew Alan ABT, Petitioner,
v.
STATE of Florida, Respondent.
No. 73312.
Supreme Court of Florida.
April 13, 1989.
Richard L. Jorandby, Public Defender and Tanja Ostapoff, Asst. Public Defender, 15th Judicial Circuit, West Palm Beach, for petitioner.
Robert A. Butterworth, Atty. Gen. and John Tiedemann, Asst. Atty. Gen., West Palm Beach, for respondent.
EHRLICH, Chief Justice.
We have for review Abt v. State, 528 So.2d 112 (Fla. 4th DCA 1988), in which the district court certified its decision as being in conflict with decisions of the Third District Court of Appeal, State v. Mesa, 520 So.2d 328 (Fla. 3d DCA 1988), and McGriff v. State, 528 So.2d 396 (Fla. 3d DCA 1988), approved, 537 So.2d 107 (Fla. 1989), and joined the First and Third Districts in certifying the following question to this Court:
WHETHER THAT PORTION OF CHAPTER 87-110, LAWS OF FLORIDA, WHICH AMENDS SECTION 921.001(5), FLORIDA STATUTES, IS APPLICABLE TO APPELLATE REVIEW OF SENTENCES IMPOSED FOR OFFENSES WHICH WERE COMMITTED PRIOR TO JULY 1, 1987.
528 So.2d at 398. We have jurisdiction, article V, section 3(b)(4), Florida Constitution.
We recently answered this question in the negative and approved the Third District's decision in McGriff, 537 So.2d at 108. Accordingly, on the authority of that decision, we quash the decision below and remand for further proceedings consistent with this opinion.
It is so ordered.
OVERTON, McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.